DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claim 7 overcomes the objection. The objection is withdrawn.
Response to Arguments
Examiner apologizes for giving the wrong reference number for Nicoli in the office action– it should indeed be 20050021244, as noted in the 892.
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues on pages 9-11 that the instant invention is fundamentally different because NHT is directed towards particles and not the background medium.
Examiner’s position is that while Nicoli is directed towards particle detection, this deficiency is remedied by the cited portion of Trainer that teaches “Auto alignment is needed to correct for changes in beam direction and focus due to changes of dispersant refractive index”. Examiner acknowledges that NHT is generally directed towards monitoring fluid through a tube and not a clean room atmosphere, but the claim limitations do not restrict the instant invention to such an application. As such, the claim is considered proper.
Regarding claim 1, applicant argues on page 11 that the signal referred to in Trainer is from the particles.
Examiner’s position is that Trainer also measures the refractive index of the dispersant (paragraph 0038).
Regarding claim 1, applicant argues on page 11 that the instant invention uses light scattering by the bulk fluid irrespective of particles, while NHT relies on the presence of particles.
Examiner’s position is that Trainer teaches measuring the refractive index of the dispersant (paragraph 0038).
Regarding claim 1, applicant argues on page 12 that the instant invention monitors continuously, while NHT teaches periodic measurement.
Examiner’s position is that Trainer teaches auto-alignment (and therefore measurement of the dispersant) “periodically” (paragraph 0038) but acknowledges that Trainer does not say how often. However, from dictionary.com “continual” is defined as “uninterrupted in time; without cessation: continuous coughing during the concert.” Examiner’s positions is that the teaching of periodic auto-adjustment that happens on a regular basis as long as measurements are being taken meets the limitation of the claim.
An alternative interpretation of the amendment is that the detector continually collects data so as to give the maximum possible output signal. This interpretation is taught by Trainer paragraph 0047, where a detector signal is continuously integrated up to the saturation limit of the integrator, so as to lower the sample rate but retain the total intensity data for the time period.
Regarding claim 15, applicant argues on page 12 that Michalik is directed towards measuring the percent solids in liquids, and does not remedy the reliance of NHT on light scattered by particles.
Examiner’s position is that Michalik teaches a refractometer (Abstract: “An automatic refractometer”) and the use to which the refractometer is put does not change its operation as a refractometer.
Examiner position is further that Trainer technically acts as a refractometer by measuring the refractive index of the dispersant (and using the result to auto-align the system, paragraph 0038), but the measurement of the refractive index is not explicitly taught to be given to a user – which is kind of implied with a refractometer. As such, examiner added Michalik to teach the concept ‘measure the refractive index and show the information’ i.e. to a user with the display (Figure 4, element 144). This concept adds to Trainer’s teaching of ‘measure the refractive index of the dispersant and use that information’ so that a user can visually monitor the measurements and perhaps notice problems the computer doesn’t.
Regarding remedying the deficiencies of NHT, examiner refers applicant to the arguments for claim 1, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoli et al (United States Patent 20050021244) in view of Hansen et al (United States Patent 6200820) in view of Trainer (United States Patent Application Publication 20070242269), hereafter referred to as “NHT”.
As to claim 1, Nicoli teaches an optical particle analyzer comprising:
 	an optical source for generating a beam of electromagnetic radiation (Figure 11, element 40);
 	a flow chamber (Figure 11, element 35) for flowing a fluid containing particles along a flow direction through the beam of electromagnetic radiation, thereby generating scattered or emitted electromagnetic radiation (Abstract “light-scattering detection”);
 	an optical collection system for collecting and directing said scattered or emitted electromagnetic radiation from a viewing region onto a detector (Figure 11, elements 50, 62, 64).
 	Nicoli does not teach a refractive index optimizer operably connected to one or more of said optical source, said optical collection system or said detector to control a focal point of said beam of electromagnetic radiation in said flowing fluid of particles based on a refractive index of said flowing fluid and optimize the collection of said electromagnetic radiation by said detector. However, it is known in the art as taught by Hansen in view of Trainer, which are being presented together because the examiner feels it makes more sense this way. If the applicant has questions on how the art is being applied, the examiner is quite willing to have a conversation and explain more fully.
 	Hansen teaches controlling the light source (Figure 3, element 344) based on feedback from a detector (Figure 3, element 320, see column 13, lines 1-42, esp. 28-42) and Trainer teaches auto-alignment of the system based on the dispersant refractive index (paragraph 0038), and it would have been obvious to one of ordinary skill in the art at the time of filing to combine these teachings to fulfill the claimed limitations, in order to obtain better data despite variations in the sample.
 	While neither Hansen nor Trainer explicitly teach optimizing the system, Trainer teaches auto-correcting the system to compensate for changes (paragraph 0038) it would have been obvious to change things (e.g. settings, focus parameters, etc.) until you had the best possible outcome, and it would have been obvious to one of ordinary skill in the art at the time of filing to find the optimal settings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (amounts, proportions, etc) involves only routine skill in the art. See MPEP 2144.05(I). It would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed limitation, in order to provide the best possible data in the face of changing circumstances.
 	Nicoli does not teach said refractive index is from a continuously measured light scattering from molecules of said fluid to increase the amount of electromagnetic radiation reaching said detector and maximize a signal output of said optical particle analyzer. However, it is known in the art as taught by Trainer. Trainer teaches said refractive index is from a continuously measured light scattering from molecules of said fluid to increase the amount of electromagnetic radiation reaching said detector and maximize a signal output of said optical particle analyzer (paragraph 0038 teaches periodic auto-correction based on measured refractive index, 0047 teaches continual integration of detector signals). It would have been obvious to one of ordinary skill in the art at the time of filing to have said refractive index is from a continuously measured light scattering from molecules of said fluid to increase the amount of electromagnetic radiation reaching said detector and maximize a signal output of said optical particle analyzer, in order to improve machine performance.
As to claim 2, NHT teaches everything claimed, as applied above in claim 1, in addition Hansen teaches said refractive index optimizer comprises a beam shaping optical assembly optically positioned between said optical source and said flow chamber (Figure 3, element 344); wherein said refractive index optimizer adjusts a beam shape or a beam position of said electromagnetic radiation in said flow chamber (column 13, lines 14-17). It would have been obvious to one of ordinary skill in the art at the time of filing to have said refractive index optimizer comprises a beam shaping optical assembly optically positioned between said optical source and said flow chamber (Figure 3, element 344); wherein said refractive index optimizer adjusts a beam shape or a beam position of said electromagnetic radiation in said flow chamber, in order to better maintain a desired output.
As to claim 3, NHT teaches everything claimed, as applied above in claim 1, in addition Hansen teaches said refractive index optimizer comprises a positioner and/or optical component (Figure 3, element 344) operably connected to said optical source to adjust a direction of said beam of electromagnetic radiation generated by said optical source (column 13, lines 14-17 (see also Trainer paragraph 0038)), wherein the optical source is a laser (column 7, line 5). It would have been obvious to one of ordinary skill in the art at the time of filing to have said refractive index optimizer comprises a positioner and/or optical component operably connected to said optical source to adjust a direction of said beam of electromagnetic radiation generated by said optical source, wherein the optical source is a laser, in order to better maintain a desired output.
As to claim 4, NHT teaches everything claimed, as applied above in claim 3, in addition Hansen teaches said refractive index optimizer comprises a positioner to move said laser or to move said optical component that controls the direction and/or shape of said beam of electromagnetic radiation that is output by said laser (Hansen teaches the component 344 moves, so something to move it inherently exists). It would have been obvious to one of ordinary skill in the art at the time of filing to have said refractive index optimizer comprises a positioner to move said laser or to move said optical component that controls the direction and/or shape of said beam of electromagnetic radiation that is output by said laser, in order to better maintain a desired output.
As to claim 5, NHT teaches everything claimed, as applied above in claim 1, in addition Hansen teaches said refractive index optimizer is operably connected to said optical collection system (Figure 3, the detector 320 feeds information back to the light director 344) and adjusts a depth of focus of said collection system relative to said flow chamber to correspond to a position of said detector, and Trainer teaches said refractive index optimizer adjusts a depth of focus of said collection system relative to said flow chamber to correspond to a position of said detector (paragraph 0231). It would have been obvious to one of ordinary skill in the art at the time of filing to have said refractive index optimizer is operably connected to said optical collection system and adjusts a depth of focus of said collection system relative to said flow chamber to correspond to a position of said detector, in order to improve the machine performance.
As to claim 9, NHT teaches everything claimed, as applied above in claim 1, in addition said refractive index is input into said optical particle analyzer or said refractive index optimizer by a user (obvious), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (amounts, proportions, etc) involves only routine skill in the art. See MPEP 2144.05(I).
As to claim 13, NHT teaches everything claimed, as applied above in claim 1, in addition said flowing fluid has a refractive index selected from a range of 1.3 to 1.6 (obvious), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (amounts, proportions, etc) involves only routine skill in the art. See MPEP 2144.05(I).
As to claim 14, Nicoli teaches an optical particle analyzer comprising:
 	a laser for generating a beam of electromagnetic radiation (paragraph 0007);
 	a flow chamber (Figure 11, element 35) configured to flow a fluid containing particles along a flow direction through the beam of electromagnetic radiation at a viewing region (Figure 11), thereby generating scattered or emitted electromagnetic radiation (Abstract “light-scattering detection”);
 	an optical collection system (Figure 11, elements 50, 62, 64);
 	a detector (Figure 11, “Detector”) in optical communication with said optical collection system (Figure 11, the light hits the detector), wherein said optical collection system collects and directs said scattered or emitted electromagnetic radiation from said viewing region onto said detector (elements 50, 62, 64 shape and focus light onto the detector);
 	a beam shaping optical assembly operably connected to said laser, wherein said beam shaping optical assembly adjusts a beam shape or a beam position of said electromagnetic radiation (Figure 11, element 42);
 	Nicoli does not teach said beam shaping optical assembly adjusts said beam shape or said beam position based on a refractive index of said fluid. However, it is known in the art as taught by Hansen in view of Trainer. Hansen teaches controlling the light source (Figure 3, element 344) based on feedback from a detector (Figure 3, element 320, see column 13, lines 1-42, esp. 28-42) and Trainer teaches auto-alignment of the system based on the dispersant refractive index (paragraph 0038), and it would have been obvious to one of ordinary skill in the art at the time of filing to combine these teachings to fulfill the claimed limitation, in order to obtain better data despite variations in the sample.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over NHT, and in further view of Wagner et al (United States Patent 6859277).
As to claim 6, NHT teaches everything claimed, as applied above in claim 1, with the exception of said refractive index optimizer comprises a positioner operably connected to said detector to adjust a position of said detector relative to said flow chamber. However, it is known in the art as taught by Wagner. Wagner teaches said refractive index optimizer comprises a positioner operably connected to said detector to adjust a position of said detector relative to said flow chamber (column 7, lines 21-24). It would have been obvious to one of ordinary skill in the art at the time of filing to have said refractive index optimizer comprises a positioner operably connected to said detector to adjust a position of said detector relative to said flow, in order to improve machine performance with a desired configuration.
As to claim 7, NHT teaches everything claimed, as applied above in claim 1, with the exception of said refractive index optimizer comprises a positioner to adjust a three-dimensional position of one or more of said optical source, said collection system or said detector in one or more of the x-axis, the y-axis, or the z-axis. However, it is known in the art as taught by Wagner. Wagner teaches said refractive index optimizer comprises a positioner to adjust a three-dimensional position of one or more of said optical source, said collection system or said detector in one or more of the x-axis, the y-axis, or the z-axis (column 7, lines 21-24). It would have been obvious to one of ordinary skill in the art at the time of filing to have said refractive index optimizer comprises a positioner to adjust a three-dimensional position of one or more of said optical source, said collection system or said detector in one or more of the x-axis, the y-axis, or the z-axis, in order to improve machine performance with a desired configuration.
As to claim 8, NHT teaches everything claimed, as applied above in claim 1, with the exception of said refractive index optimizer is configured to position one or more of said optical source, said optical collection system or said detector to maximize an output signal from said detector based on the fluid refractive index. However, it is known in the art as taught by Wagner. Wagner teaches said refractive index optimizer is configured to position one or more of said optical source, said optical collection system or said detector to maximize an output signal from said detector based on the fluid refractive index (column 7, lines 21-24). It would have been obvious to one of ordinary skill in the art at the time of filing to have said refractive index optimizer is configured to position one or more of said optical source, said optical collection system or said detector to maximize an output signal from said detector based on the fluid refractive index, in order to improve machine performance with a desired configuration.
 	While Wagner does not explicitly teach optimization, it would have been obvious to one of ordinary skill in the art at the time of filing to do so, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (amounts, proportions, etc) involves only routine skill in the art. See MPEP 2144.05(I).
Claims 10-11, 15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over NHT, and in further view of Michalik (United States Patent 4640616).
As to claim 10, NHT teaches everything claimed, as applied above in claim 1, with the exception of a refractometer. However, it is known in the art as taught by Michalik. Michalik teaches a refractometer (Abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to have a refractometer, in order to detect things that might change the system’s results.
 	While NHT in view of Michalik does not explicitly teach the refractometer operably connected to said flow chamber and said refractive index optimizer; wherein said refractometer measures said refractive index and provides said refractive index to said refractive index optimizer, it would have been obvious to one of ordinary skill in the art at the time of filing to do so as Trainer teaches adjustment is necessary when the index of refraction changes (paragraph 0038) and Hansen teaches a detector -> light source feedback (Figure 3). It would have been obvious to one of ordinary skill in the art at the time of filing to keep an eye out for something that might change the results and compensate for such changes, in order to maintain reliable results.
As to claim 11, NHT in view of Michalik teaches everything claimed, as applied above in claim 10, in addition Nicoli teaches a processor (paragraphs 0011, 0234). While Nicoli does not teach it connected to a refractometer, Nicoli teaches the detector connected to signal processing (Figure 29, elements 186, 189, 191, etc), and it would have been obvious to one of ordinary skill in the art at the time of filing to have the processor operably connected to said refractometer and said refractive index optimizer, in order to give all the signals to the thing doing the signal processing.
 	Trainer teaches a processer (Figure 7) that is configured to: determine, based on the measured refractive index, said focal point (paragraph 0231). It would have been obvious to one of ordinary skill in the art at the time of filing to have a processer that is configured to: determine, based on the measured refractive index, said focal point, in order to better determine how to adjust the system for desired results.
 	While NHT in view of Michalik does not explicitly teach to send a control signal to said refractive index optimizer to control one or more of a direction of said beam of electromagnetic radiation, an optical parameter of said optical collection system, or a position of said detector to optimize the collection of said electromagnetic radiation by said detector, it would have been obvious to one of ordinary skill in the art at the time of filing to do so, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
As to claim 15, NHT teaches everything claimed, as applied above in claim 14, in addition Nicoli teaches a processor (paragraphs 0011, 0234). While Nicoli does not teach it connected to a refractometer, Nicoli teaches the detector connected to signal processing (Figure 29, elements 186, 189, 191, etc), and it would have been obvious to one of ordinary skill in the art at the time of filing to have the processor operably connected to said refractometer and said refractive index optimizer, in order to give all the signals to the thing doing the signal processing.
 	NHT does not teach a refractometer. However, it is known in the art as taught by Michalik. Michalik teaches a refractometer (Abstract “An automatic refractometer”). It would have been obvious to one of ordinary skill in the art at the time of filing to have a refractometer, in order to allow a user to detect things that might change the system’s results.
 	While NHT does not explicitly teach the refractometer operably connected to said flow chamber for determining said refractive index of said fluid, it would have been obvious to one of ordinary skill in the art at the time of filing to do so as Trainer teaches adjustment is necessary when the index of refraction changes (paragraph 0038) and Hansen teaches a detector -> light source feedback (Figure 3). It would have been obvious to one of ordinary skill in the art at the time of filing to keep an eye out for something that might change the results and compensate for such changes, in order to maintain reliable results.
  	While NHT does not explicitly teach the processor is configured to: determine, based on said refractive index, an optimal beam shape and/or beam position; and control the beam shaping optical assembly to optimize said beam shape and/or position, Trainer teaches adjusting the beam in response to the refractive index (paragraph 0038) and Hansen teaches adjusting the beam based on detector feedback (Figure 3), and it would have been obvious to one of ordinary skill in the art at the time of filing to perform the claimed limitation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
As to claim 17, the method would flow from the apparatus of claim 15.
As to claim 18, the method would flow from the apparatus of claim 15, in addition it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. See MPEP 2144.04(III).
As to claim 19, the method would flow from the apparatus of claim 15, in addition language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See MPEP 2115. In this case, the way that the index of refraction varies does not change the structure required to perform the method.
As to claims 20-21, the method would flow from the apparatus of claim 15. Examiner directs applicant to Trainer paragraph 0111 that teaches using a known refractive index as part of the calibration process, creating a look up table. It would have been obvious to one of ordinary skill in the art at the time of filing to do so, in order to improve the machine performance.
As to claim 22, the method would flow from the apparatus of claim 15. Examiner directs applicant to the structure of claim 14, “beam shaping optical assembly”.
As to claim 23, the method would flow from the apparatus of claim 15. Trainer teaches adjusting parts of the detectors as part of the auto-alignment (paragraph 0038, Figure 78), additionally it would have been obvious to one of ordinary skill in the art at the time of filing to adjust any desired part of the system to improve performance, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art and is not a patentable advance. See MPEP 2144.04(V)D. In this case, adjusting one of the claimed elements would be done in order to improve machine performance.
Claims 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over NHT, and in further view of Schmoll et al (United States Patent Application Publication 20170105618).
As to claim 12, NHT teaches everything claimed, as applied above in claim 1, with the exception of said refractive index optimizer is configured to provide Contrast Detection Auto-Focusing (CDAF) or Phase Detection Auto-Focusing (PDAF). However, it is known in the art as taught by Schmoll. Trainer teaches auto-alignment including focus, and Schmoll teaches said refractive index optimizer is configured to provide Contrast Detection Auto-Focusing (CDAF) or Phase Detection Auto-Focusing (PDAF) (paragraph 0230). It would have been obvious to one of ordinary skill in the art at the time of filing to have said refractive index optimizer is configured to provide Contrast Detection Auto-Focusing (CDAF) or Phase Detection Auto-Focusing (PDAF), in order to reduce the need for additional hardware for better results.
As to claim 16, NHT teaches everything claimed, as applied above in claim 14, with the exception of said refractive index optimizer is configured to provide Contrast Detection Auto-Focusing (CDAF) or Phase Detection Auto-Focusing (PDAF). However, it is known in the art as taught by Schmoll. Trainer teaches auto-alignment including focus, and Schmoll teaches said refractive index optimizer is configured to provide Contrast Detection Auto-Focusing (CDAF) or Phase Detection Auto-Focusing (PDAF) (paragraph 0230). It would have been obvious to one of ordinary skill in the art at the time of filing to have said refractive index optimizer is configured to provide Contrast Detection Auto-Focusing (CDAF) or Phase Detection Auto-Focusing (PDAF), in order to reduce the need for additional hardware for better results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.U/Examiner, Art Unit 2877       
                                                                                                                                                                                                 /Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877